Citation Nr: 0638364	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  99-06 716A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for post operative 
residuals of back strain, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to 
October 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 1999 rating decision rendered by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In February 2005, the veteran 
testified at a hearing before the undersigned Member of the 
Board sitting at the RO.  A transcript of the hearing is 
associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that additional pertinent evidence including 
the report of a July 2005 VA neurological examination has 
been associated with the claims folder since the issuance of 
the most recent supplement statement of the case (SSOC) in 
February 2004.  The RO has also received additional VA and 
private medical records.  There is some reference to the low 
back disorder, particularly in the VA records, and applicable 
VA regulations require that pertinent evidence submitted by 
the appellant must be referred to the agency of original 
jurisdiction for review and preparation of a SSOC unless this 
procedural right is waived in writing by the appellant.  
38 C.F.R. §§ 19.37, 20.1304(c) (2006).  A review of the 
claims folder does not indicate that any such waiver has been 
received.  

Furthermore, the February 2004 SSOC contains the criteria 
necessary to establish a 40 percent rating but does not 
discuss the criteria for establishing a rating in excess of 
40 percent.  There is no indication that the veteran has been 
informed of the specific rating criteria necessary to 
establish an increased rating for his back disability.  On 
remand, the veteran should be informed of the criteria 
necessary for establishing a rating in excess of 40 percent. 

In addition to the foregoing, the "duty to assist" requires 
a "thorough and contemporaneous medical examination" that 
is sufficient to ascertain the current level of disability, 
and accounts for its history.  Floyd v. Brown, 9 Vet. App. 
88, 93 (1995).  The most recent VA examination addressing the 
orthopedic manifestations of the veteran's back disability 
was conducted in June 2003.  In light of the length of time 
since this examination and the veteran's assertions of 
worsening back pain, the Board is of the opinion that a new 
VA examination would be probative.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a VA examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his 
service-connected low back disability.  
The veteran should be properly notified 
of the date, time, and place of the 
examination in writing.  The claims file 
should be made available to and be 
reviewed by the examiner.  

The examiner should describe all 
symptomatology due to the veteran's 
service-connected low back 
disability, and to the extent 
possible distinguish the 
manifestations of the service-
connected disability from those of 
any other disorder present.  Any 
indicated studies, including an X-
ray study and range of motion 
testing in degrees, should be 
performed.  

In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion 
of motion accompanied by pain.  The 
physician should be requested to 
identify any objective evidence of 
pain and to assess the extent of any 
pain.  

The examiner should specifically 
address whether there is muscle 
spasm on extreme forward bending; 
loss of lateral spine motion, 
unilateral, in a standing position; 
listing of the whole spine to the 
opposite side; positive 
Goldthwaite's sign; or abnormal 
mobility on forced motion.  

Tests of joint motion should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment 
due to incoordination, weakened 
movement and excess fatigability 
should be assessed in terms of 
additional degrees of limitation of 
motion.  If this is not feasible, 
the examiner should so state.  

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the examiner should so state.  

The examiner should specifically 
identify any evidence of neuropathy 
due to the service-connected 
disability, to include reflex 
changes, characteristic pain, and 
muscle spasm.  Any functional 
impairment of the lower extremities 
due to the disc disease should be 
identified, and the examiner should 
assess the frequency and duration of 
any episodes of intervertebral disc 
syndrome disability, and in 
particular should assess the 
frequency and duration of any 
episodes of acute signs and symptoms 
of intervertebral disc syndrome that 
require bed rest prescribed by a 
physician and treatment by a 
physician.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected low back 
disability on his ability to work.  

The rationale for all opinions expressed 
should also be provided.

2.  Then, the RO should undertake any 
other development it determines to be 
indicated.

3.  The RO should then readjudicate the 
veteran's claim for an increased rating 
for his service-connected back disability 
in light of all applicable legal 
criteria.  

4.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and afforded the requisite opportunity to 
respond.  The veteran should be provided 
with the pertinent rating criteria 
necessary for a rating in excess of the 
40 percent currently assigned.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


